Citation Nr: 1403021	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-13 325	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for right knee strain with retropatellar pain syndrome (right knee disability), currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee strain with retropatellar pain syndrome (left knee disability), status post-arthroscopy, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 2002 to October 2003; and from March 2006 to June 2007.  Prior to, and between, those periods, the Veteran was a member of the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma, that continued 10-percent ratings for each knee.

The Veteran has asserted his bilateral knee disability renders him unable to obtain and maintain substantially gainful employment.  Hence, the Board takes jurisdiction of his TDIU claim.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran testified at a hearing via video conference in August 2012 before the undersigned.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.  He submitted additional evidence under waiver of initial RO review and consideration.  38 C.F.R. § 20.1304 (2013).

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a left knee arthroscopy in March 2011.  There are no records related to that procedure in the claims file.  He testified that his disability had gotten worse since his last examination.  VA has a duty to obtain records of the arthroscopy and afford him a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for a knee disability since January 2011, to include records related to the left knee arthroscopy in March 2011.  

After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Notify the Veteran of unsuccessful efforts to obtain records and what further actions will be taken.  Allow the veteran the opportunity to obtain and submit those records.

2.  Then arrange a VA examination to determine the current severity of the Veteran's knee disabilities.  The claims file must be made available for review by the examiner as part of the examination.

Aside from addressing the range of motion (ROM) of the knees, the examiner should report the extent, if any, of functional loss of use of each knee due to pain/painful motion, weakness or easy fatigability, incoordination, flare-ups, and pain.  These findings should be portrayed in terms of degrees of additional loss of ROM due to the factors.  

The examiner should also report the severity of any subluxation or instability

3.  If the decision remains in any way adverse to the Veteran, issue a Supplemental statement of the case.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

